Citation Nr: 0735198	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  04-43 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for status post right (dominant) rotator cuff tears.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The veteran had active military service from December 1965 to 
February 1993.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California, which granted service 
connection for status post right rotator cuff tear and 
assigned a 10 percent disability rating for the right 
shoulder disability.  The veteran appeals for the assignment 
of an initial rating in excess of 10 percent.  

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the 
facts shown to exist during the separate periods of time.  
Id.

By a February 2004 rating action, the RO increased the 
disability rating for the veteran's service-connected 
degenerative arthritis of the cervical spine from 10 percent 
to 20 percent disabling, effective from September 2, 2003.  
The veteran disagreed with the evaluation and filed a notice 
of disagreement in June 2004.  A statement of the case was 
issued in October 2004, and in December 2004, the veteran 
submitted a substantive appeal (VA Form 9).  In a January 
2006 rating action, the RO increased the disability rating 
for the veteran's service-connected degenerative arthritis of 
the cervical spine, from 20 percent to 30 percent disabling, 
effective from July 20, 2005.  

In a VA Form 21-4138, Statement in Support of Claim, dated in 
April 2006, the veteran stated that he would like to continue 
his appeal for his right rotator cuff injury.  According to 
the veteran, that was the only issue that he was currently 
appealing.  The Board construes the veteran's statement as a 
withdrawal of his claim for an increased rating for 
degenerative arthritis of the cervical spine.  See 38 C.F.R. 
§ 20.204.  Accordingly, this issue is no longer in appellate 
status.


FINDINGS OF FACT

The veteran's service-connected status post right (dominant) 
rotator cuff repair is well healed; it is manifested by mild 
arthritis, pain, weakness and slight limitation of motion of 
the right arm; however, he maintains motion well above the 
shoulder level and there is no clinical or X-ray evidence of 
dislocation, nonunion or malunion of the clavicle or scapula.   


CONCLUSION OF LAW

The criteria for an initial or staged rating in excess of 10 
percent for status post right rotator cuff tear have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 
5202, 5203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 
2003 and February 2004 letters sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.   Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The October 2003 and February 2004 letters from the RO 
satisfy these mandates. The letters informed the veteran 
about the type of evidence needed to support his service 
connection claim, namely, proof of: (a) an injury in military 
service or disease that began in or was made worse during 
military service, or an event in service causing injury or 
disease; (b) a current physical or mental disability; and (c) 
a relationship between the current disability and an injury, 
disease or event in service.  These letters clearly disclosed 
VA's duty to obtain certain evidence for the veteran, such as 
medical records, employment records and records held by any 
Federal agency, provided the veteran gave consent and 
supplied enough information to enable their attainment.  The 
letters made clear that although VA could assist the veteran 
in obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  These letters 
additionally apprised the veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claim.  They also specifically asked the veteran to 
provide VA with any other supporting evidence or information 
in his possession.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).   

The Board notes that the October 2003 and February 2004 
letters did not apprise the veteran of the information needed 
to substantiate his higher rating challenge, namely, proof 
that the 10 percent assessment did not properly reflect his 
level of disability or that he was entitled to a higher 
rating.  The Court has held, however, in Dunlap v. Nicholson, 
21 Vet. App. 112 (2007), that when VA has granted a service 
connection claim and the veteran thereafter in his notice of 
disagreement challenges the rating assigned, as here, a duty 
to provide VCAA notification as to the higher rating issue 
does not attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra, at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").  Moreover, the October 2003 and February 2004 
letters provided the veteran with actual knowledge that 
evidence establishing the severity of his disability was 
required.  In addition to providing the general notice laid 
out in Pelegrini II, the letters told the veteran 
specifically that he identify all evidence of any post-
service treatment for this condition.  Thus, he was aware of 
exactly what information and evidence was needed to show a 
higher rating was warranted.

The Board thus finds that the veteran was effectively 
informed to submit all relevant evidence in his possession, 
and that he received notice of or otherwise had actual 
knowledge of the evidence needed to substantiate his claim, 
the avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the service connection claim in 
the October 2003 and February 2004 letters, and was provided 
with notice of the type of evidence necessary to establish a 
rating and effective date for the rating in a March 2006 
letter.

The Board also recognizes that, according to Pelegrini II, 
proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VA did provide most of such 
notice to the veteran prior to the May 2004 RO decision that 
is the subject of this appeal in its October 2003 and 
February 2004 letters.  With respect to notice of the two 
Dingess elements relating to effective dates and disability 
ratings, the Board notes that the veteran did not receive 
this information prior to the May 2004 adjudication of his 
claim.  As to this timing deficiency, the Board is cognizant 
of recent Federal Circuit decisions pertaining to prejudicial 
error.  Specifically, in Sanders v. Nicholson, 487 F.3d 881 
(2007), the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court, the burden shifts 
to VA to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the earlier holding of the Veterans 
Court in Sanders that an appellant before the Veterans Court 
has the initial burden of demonstrating prejudice due to VA 
error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim: (2) requesting that the 
claimant provide ant pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  
See also Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id. "  [A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because the preponderance of the 
evidence is against the claim for an initial evaluation in 
excess of 10 percent for status post right rotator cuff tear, 
and renders moot any questions as to higher evaluations or 
effective dates.  Such a lack of timely notice did not affect 
or alter the essential fairness of the RO's decision.  While 
the veteran does not have the burden of demonstrating 
prejudice, it is pertinent to note that the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.


Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive VA examinations in April 2004, July 2005, and March 
2007, which were thorough in nature and provided findings 
that are adequate for rating purposes.  The Board finds that 
the medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 C.F.R. § 3.326 (2007).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


II.  Factual Background

The veteran's service medical records show that in August 
1986, the veteran injured his right clavicle in "a set of 
two free fall related accidents."  In September 1987, he was 
diagnosed with chronic anterior subluxation of the right 
sterno-clavicular joint.  

In August 1993, the veteran underwent a VA examination.  At 
that time, he stated that during service, he injured his 
right shoulder when he fell while climbing some rocks.  
According to the veteran, he subsequently developed pain in 
his right shoulder.  The physical examination showed normal 
range of motion of the right shoulder.  

In September 2003, the veteran filed a claim of entitlement 
to service connection for a right shoulder disability.  At 
that time, the RO received VA Medical Center (VAMC) 
outpatient treatment records, from February 2001 to January 
2003.  The records reflect that in March 2002, the veteran 
had a magnetic resonance imaging (MRI) taken of his right 
shoulder.  The MRI was reported to show the following: (1) an 
incomplete full-thickness tear of the supraspinatus tendon, 
(2) a partial tear of the infraspinatus tendon, and (3) a 
superior labral tear with anterior extension.  In August 
2002, x-rays were taken of the veteran's right shoulder.  The 
x-rays were interpreted as showing osteoarthritis of the 
right acromioclavicular joint; otherwise normal right 
shoulder.  According to the records, in October 2002, the 
veteran underwent a right shoulder arthroscopy with 
subacromial decompression, and an arthroscopic rotator cuff 
repair.  At that time, it was noted that the veteran was 
right-hand dominant and had a long history of progressively 
worsening right shoulder pain and weakness.  The veteran's 
post-operative diagnosis was rotator cuff tear of the right 
shoulder.   

A VA examination was conducted in April 2004.  At that time, 
the veteran stated that during service, he injured his right 
shoulder and subsequently developed right shoulder pain.  The 
examiner noted that in October 2002, the veteran underwent a 
right shoulder rotator cuff tear repair.  The physical 
examination showed that forward flexion of the veteran's 
right shoulder was to 180 degrees, with pain; abduction was 
to 160 degrees, with pain; external rotation was to 70 
degrees, with pain; and internal rotation was to 90 degrees, 
with pain.  The examiner opined that it was as likely as not 
that the veteran's right shoulder problems were a result of 
his in-service injury of the right shoulder.  The veteran had 
a deficit of 20 degrees of abduction and 20 degrees of 
external rotation.  X-rays of the veteran's right shoulder 
were interpreted as showing no acute fractures or 
subluxations.  The veteran was status post prior surgical 
repair.  Mild osteoarthritis was seen in the 
acromioclavicular joint; however, there was no evidence for 
calcific tendonitis or bursitis.     

By a May 2004 rating action, the RO granted the veteran's 
claim of entitlement to service connection for status post 
right rotator cuff tear.  At that time, the RO assigned a 10 
percent disability rating under Diagnostic Codes 5010-5203, 
effective from September 2, 2003, for the veteran's service-
connected right shoulder disability.  

In July 2005, the veteran underwent a VA examination.  At 
that time, he stated that he had chronic pain in his right 
shoulder, with weakness and stiffness.  He also reported some 
hypersensitivity over the head of the humerus, with some 
numbness.  The veteran denied swelling, heat, or redness, but 
noted that he had instability, locking, fatigue, and lack of 
endurance.  Precipitating factors included lifting or any 
kind of abduction from the body or rotation of the shoulder.  
According to the veteran, he had daily flare-ups which were 
moderate in nature.  He denied any dislocation, but he 
reported periodic popping.  The veteran stated that the 
rotator cuff repair was successful and helped with the pain, 
but it decreased the range of motion and there was no 
improvement in the strength of the shoulder/arm.  According 
to the veteran, he worked as a coach for a Navy sports team 
and partly due to his right shoulder disability, he had to 
work with some restrictions; he was unable to teach by 
example.  The physical examination of the veteran's right 
shoulder showed that he had normal contour shoulder girdle, 
clavicles, and supraspinatus.  The veteran could face the 
wall and push against it without pain.  Palpation of the 
shoulder revealed a tender area on the posterior aspect of 
the shoulder along the rotator cuff.  There was full range of 
motion with an estimated loss of range of motion of 
approximately 10 degrees with repetitive motion, or more 
specifically, with any kind of weight.  X-rays of the right 
shoulder showed chronic changes with no acute process.  After 
the physical examination and a review of the veteran's x-
rays, the examiner diagnosed the veteran with degenerative 
joint disease of the right shoulder, status post rotator cuff 
repair.       

In a private VA statement from C.S., ATC PTA, (initials used 
to protect privacy) Naval Special Warfare Group Three, dated 
in June 2005, Mr. S. stated that after the veteran's 2002 
surgery to repair his rotator cuff tear of the right 
shoulder, the veteran underwent physical therapy two to three 
times a week on an aggressive modified rotator cuff 
strengthening and flexibility program.  According to Mr. S., 
the veteran had made significant progress in regard to his 
shoulder improving and gaining function.  

In July 2005, the RO received private medical records, from 
September 1994 to April 1995.  The records show that in April 
1995, it was noted that the veteran had rotator cuff 
tendonitis and impingement syndrome of the right shoulder 
which appeared to be stable.  

A VA examination was conducted in March 2007.  At that time, 
in regard to joint symptoms, the examiner stated that the 
veteran did not have deformity, giving way, instability, or 
stiffness of his right shoulder.  The veteran also did not 
have episodes of dislocation or subluxation, effusion, or 
locking episodes.  He had pain and weakness of the right 
shoulder.  In regard to flare-ups, the examiner indicated 
that the veteran had weekly flare-ups which were mild.  
According to the veteran, his flare-ups brought about 
increased pain with stiffness.  The physical examination of 
the veteran's right shoulder showed that flexion was from 
zero to 180 degrees; abduction was from zero to 180 degrees; 
external rotation was from zero to 90 degrees; and internal 
rotation was from zero to 90 degrees.  The examiner noted 
that there were no recurrent shoulder dislocations and no 
joint ankylosis.  The diagnosis was post repair of the right 
rotator cuff.  According to the examiner, the veteran had a 
good result from the rotator cuff repair and a decrease in 
pain was the greatest improvement, with residual weakness and 
interference with sports such as golfing.     


III.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2007), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Pertinent regulations do not require that all 
cases show all findings specified by the Rating Schedule, but 
that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with the impairment of function will be expected in 
all cases.  38 C.F.R. § 4.21 (2007).

As the veteran has taken issue with the initial rating 
assigned following the grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  Thus, 
the Board must evaluate the relevant evidence since September 
2, 2003.   

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  For 
purposes of rating disability from arthritis, the shoulder is 
considered a major joint.  38 C.F.R. § 4.45(f).

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  Normal ranges of upper 
extremity motion are defined by VA regulation as follows: 
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5201 provides that limitation of motion of 
the major arm at shoulder level warrants a 20 percent 
disability rating.  Limitation of motion of the major arm 
midway between the side and shoulder level warrants a 30 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.

Under Diagnostic Code 5202, for impairment of the humerus in 
the major arm, a 20 percent rating is granted when there is 
malunion, with moderate deformity; a 30 percent rating is 
granted when there is marked deformity for the major arm.  
Also under Diagnostic Code 5202, for recurrent dislocations 
of the major arm at the scapulohumeral joint, a 20 percent 
rating is granted with infrequent episodes, and guarding of 
movement only at shoulder level; a 30 percent rating is 
granted when there are frequent episodes and guarding of all 
arm movements for the major arm.  A fibrous union of the 
major humerus warrants a 50 percent rating.  A 60 percent 
rating is granted for nonunion (false flail joint) of the 
major humerus.  Loss of head of the major humerus (flail 
shoulder) warrants an 80 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major or minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement; a 20 
percent rating is granted for nonunion with loose movement or 
for dislocation.  The note in Diagnostic Code 5203 provides 
that an impairment of the clavicle or scapula can also be 
rated on impairment of function of the contiguous joint.  38 
C.F.R. § 4.71a, Diagnostic Code 5203.

The Court has considered the question of functional loss as 
it relates to the adequacy of assigned disability ratings.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, 38 C.F.R. § 4.40 requires 
consideration of factors such as lack of normal endurance, 
function loss due to pain, and pain on use, including pain 
during flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. 
§ 4.10.      

The veteran maintains that his current rating is not high 
enough in light of the disability that his right shoulder 
problem causes.  He indicates that he has chronic pain in his 
right shoulder and weakness.  In this regard, lay statements 
are considered to be competent evidence when describing 
symptoms of a disease or disability or an event.  However, 
symptoms must be viewed in conjunction with the objective 
medical evidence of record.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).   

As previously stated, the veteran's service-connected status 
post right rotator cuff tear has been assigned a 10 percent 
disability rating under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5203.  The Board has considered these 
diagnostic codes and whether another rating code is more 
appropriate than the ones used by the RO, or applicable in 
addition to Diagnostic Codes 5010-5203. However, given the 
medical and X-ray evidence of record, a rating in excess of 
10 percent is not warranted under any of the criteria found 
in 38 C.F.R. § 5201-5203.  See Tedeschi v. Brown, 7 Vet. App. 
411 (1995).

The Board finds that the symptomatology referable to the 
veteran's right shoulder disability does not satisfy the 
criteria for a 20 percent rating under Diagnostic Code 5203.  
The veteran has presented subjective complaints of pain and 
decreased strength of the right shoulder.  However, there is 
no evidence of crepitus or atrophy of the shoulder girdle.  
In the veteran's April 2004 VA examination, x-rays showed 
mild osteoarthritis in the acromioclavicular joint; however, 
there was no evidence of calcific tendonitis or bursitis and 
there were no acute fractures or subluxations.  In addition, 
although in the July 2005 VA examination, palpation of the 
shoulder revealed a tender area on the posterior aspect of 
the shoulder along the rotator cuff, the Board notes that the 
examination also showed that the veteran had normal contour 
shoulder girdle, clavicles, and supraspinatus.  There is no 
objective medical evidence that the veteran's right rotator 
cuff failed to heal normally, and he denied any post-surgical 
dislocation.  Specifically, in the veteran's July 2005 and 
March 2007 VA examinations, he denied any dislocation.  
Moreover, in the March 2007 VA examination, the examiner 
noted that there were no recurrent shoulder dislocations.  
Thus, there is no clinical or X-ray evidence to substantiate 
dislocation of the clavicle or scapula, or for nonunion or 
malunion of the clavicle or scapula with loose movement so as 
to warrant an assignment of 20 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.    

The Board has considered a higher rating based upon 
limitation of motion of the right dominant arm under 
Diagnostic Code 5201.  In this regard, the veteran's April 
2004 VA examination showed a deficit of no more than 20 
degrees of abduction and 20 degrees of external rotation.  
Forward flexion was essentially full to 180 degrees, and 
internal rotation was to 90 degrees.  In addition, in the 
veteran's July 2005 VA examination, there was full range of 
motion, aside from an estimated loss of range of motion of 
approximately 10 degrees with repetitive motion.  Upon the 
veteran's March 2007 VA examination, the examiner noted that 
there was full range of motion of the right shoulder.  There 
is no objective clinical evidence to show that the veteran 
has limitation of motion of the right arm that more nearly 
approximates to the shoulder level; the examinations noted 
above show motion well beyond 90 degrees or the shoulder 
level.  Thus, he is not entitled to a higher rating under 
Diagnostic Code 5201.

The Board has also considered a higher rating under 
Diagnostic Code 5200, ankylosis of the scapulohumeral 
articulation, and Diagnostic Code 5202, impairment of the 
humerus.  However, as the medical evidence shows no ankylosis 
of the scapulohumeral articulation under Diagnostic Code 
5200, and no indication of malunion of the humerus or 
recurrent dislocation of the humerus at the scapulohumeral 
joint as described under Diagnostic Code 5202, Diagnostic 
Codes 5200 and 5202 are not for application.  

In this case, there is X-ray evidence of osteoarthritis at 
the acromioclavicular joint.  However, even considering this 
diagnosis under 38 C.F.R. § 4.71a, Diagnostic Code 5003, the 
veteran's current 10 percent rating takes into account 
arthritis of a major joint and, as arthritis is also rated on 
the basis of the degree of limitation of motion of the joint 
affected, the veteran's slight loss of motion of the right 
shoulder or arm weighs against a higher rating under the 
applicable range of motion Diagnostic Code 5201. 

The Board has considered 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca, supra.  However, the preponderance of the evidence is 
against a finding that the veteran has any additional 
limitation of motion of the right shoulder or arm due to pain 
or flare-ups of pain, supported by objective findings, to a 
degree that would support a rating in excess of 10 percent 
(i.e., limitation of motion of the arm that more nearly 
approximates 90 degrees or the arm motion limited to the 
shoulder level), nor is there medical evidence of 
fatigability, weakness, or incoordination that results in 
such additional limitation of motion of the right arm.

Overall, impairment of the right shoulder more nearly 
approximates the current rating of 10 percent evaluation 
pursuant to the cited rating criteria.  A staged rating in 
excess of 10 percent is not warranted at any point since the 
date of the grant of service connection.  See Fenderson, 12 
Vet. App. at 119.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial or staged rating in excess of 10 percent 
for status post right rotator cuff tear must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski,  Vet. App 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's status post right 
rotator cuff repair which would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).


ORDER

Entitlement to the assignment of an initial or staged rating 
in excess of 10 percent for status post right rotator cuff 
tear is denied.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


